Case 1:18-cv-01880-SKC Document 44 Filed 12/07/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-1880-SKC

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.   11787 PLEASANT VIEW RIDGE, LONGMONT, COLORADO,
2.   $14,996.00 IN UNITED STATES CURRENCY,
3.   9032 SHENANDOAH AVENUE, FIRESTONE, COLORADO,
4.   5808 WEST CONSERVATION DRIVE, FREDERICK, COLORADO,
5.   $2,600.00 IN UNITED STATES CURRENCY;

           Defendants.
______________________________________________________________________

                                    FINAL JUDGMENT


       Pursuant to and in accordance with Fed. R. Civ. P. 55(a) and the Default and

Final Order of Forfeiture for Certain Defendant Assets entered by the Honorable Judge

S. Kato Crews, the following JUDGMENT is hereby entered:

       1.     Forfeiture is hereby entered in favor of the United States, pursuant to 21

U.S.C. § 881, including all right, title, and interest, for the following defendant assets:

              a. $14,996.00 in United States currency

              b. $2,600.00 in United States currency

       2.     The United States shall have full and legal title as to the certain defendant

assets and may dispose of said assets in accordance with law; and

       3.     The Final Order of Forfeiture shall serve as a Certificate of Reasonable

Cause as to defendant assets under 28 U.S.C. § 2465.

                                              1
Case 1:18-cv-01880-SKC Document 44 Filed 12/07/20 USDC Colorado Page 2 of 2




     DATED at Denver, Colorado this 7th day of December, 2020.


                                           JEFFREY P. COLWELL
                                           Clerk of the U.S. District Court


                                        By: s/ A. Montoya_______________
                                            Deputy Clerk




                                       2
